DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.
Claims 1-25 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 7-14 and 16-19 and 21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mack et al. (US Pub. No. 2012/0187886 A1 and Mack hereinafter) in view of Zver et al. (US Pub. No. 2005/0035664 A1 and Zver hereinafter).
As to Claim 1, Mack in his teachings as shown in Fig.1-Fig.10 discloses a motor controller (18) for controlling a motor (3), said motor controller comprising:
a drive circuit (2) configured to generate variable frequency power based on input power received from a power source (1); and
a drive contactor (5) coupled between an output of said drive circuit and the motor (See [0036]), said drive contactor configured to:
couple said drive circuit (2) to the motor when a drive enable signal (15) is received (…The control 18 develops a command via a signal on a line 15 to the output contactor 5 to open or close…See [0047]); and
decouple a line contactor (4) from the controller based on a presence of the drive enable signal (15) to prevent a line power enable signal (10) from reaching the line contactor (Drive mode - the bypass contactor 4 is commanded to open and the output contactor 5 is commanded to close by the control 18 – See [0042]), wherein the line contactor (4) configured to couple the motor directly to the power source when the line power enable signal is received by the line contactor (…The control 18 develops a command via a signal on a line 10 to the bypass contactor 4 to open or close…See [0047])

	an external controller
	Nonethless, Zver in his teachings as shown in Fig.1-Fig.7 discloses an external controller/ actuators #304a-304e that couples/disables control signals remotely or manually (See [0048] - [0051])
	Therefore, it would have been an obvious modification before the effective date of the instant application to include an external controller/actuators as thought by Zver within the teachings of Mack in order to provide a signal representative of a user request and transition to various mode of operation.
As to Claim 14 and 18, Mack in his teachings as shown in Fig.1-Fig.10 discloses an induction motor (3) / a method of operating an induction motor (See [0039]) comprising: 
a plurality of windings (three phase induction motor- U, V, W – see [0036]); and
a motor controller (18) to said plurality of windings, said motor controller comprising:
a drive circuit (2) configured to generate variable frequency power based on input power received from a power source (1); and
a drive contactor (5) coupled between an output of said drive circuit and the motor (See [0036]), said drive contactor configured to:
couple said drive circuit (2) to the motor when a drive enable signal (15) is received (…The control 18 develops a command via a signal on a line 15 to the output contactor 5 to open or close…See [0047]); and
Drive mode - the bypass contactor 4 is commanded to open and the output contactor 5 is commanded to close by the control 18 – See [0042]), wherein the line contactor (4) configured to couple the motor directly to the power source when the line power enable signal is received by the line contactor (…The control 18 develops a command via a signal on a line 10 to the bypass contactor 4 to open or close…See [0047])
	Although the motor controller is thought as shown above, it doesn’t explicitly disclose: 
	an external controller
	Nonethless, Zver in his teachings as shown in Fig.1-Fig.7 discloses an external controller/actuators #304a-304e that couples/disables control signals remotely or manually (See [0048]- [0051])
	Therefore, it would have been an obvious modification before the effective date of the instant application to include an external controller/actuators as thought by Zver within the teachings of Mack in order to provide a signal representative of a user request and transition to various mode of operation.
As to Claim 21, Mack in his teachings as shown in Fig.1-Fig.10 discloses a motor system for controlling (18) a motor (3), said motor system comprising:
a drive circuit (2) configured to generate variable frequency power based on input power received from a power source (1); and

couple the power source (1) to the motor (3) when a line power enable signal (10) is received (…The control 18 develops a command via a signal on a line 10 to the bypass contactor 4 to open or close…See [0047]); and
decouple said drive circuit (2) while receiving the line power enable signal (10) to prevent the drive enable signal (15) from reaching said drive circuit (Bypass mode, the output contactor 5 is commanded to open and the bypass contactor 4 is commanded to close by the control 18- See [0040]), the drive enable signal operable to enable said drive circuit to provide the variable frequency power to the motor (…The control 18 develops a command via a signal on a line 15 to the output contactor 5 to open or close…See [0047])
	Although the motor controller is thought as shown above, it doesn’t explicitly disclose: 
	an external controller
	Nonethless, Zver in his teachings as shown in Fig.1-Fig.7 discloses an external controller/actuators #304a-304e that couples/disables control signals remotely or manually (See [0048]- [0051])
	Therefore, it would have been an obvious modification before the effective date of the instant application to include an external controller/actuators as thought by Zver within the teachings of Mack in order to provide a signal representative of a user request and transition to various mode of operation.

Claim 7, Mack in view of Zver discloses the motor controller of Claim 1, further comprising a drive circuit controller configured to: detect when the line power enable signal is received by said motor controller; and disable said drive circuit such that said drive circuit has no direct contact with the output leads of said line contactor when it is determined that the line power enable signal is being received (See [0047]).
As to Claim 8, Mack in view of Zver discloses the motor controller of Claim 1 and Mack further discloses the motor controller comprising: a drive enable input terminal (T1, T2, T3) for receiving the drive enable signal; a line power (L1, L2, L3) enable input terminal for receiving the line power enable signal; and a line power enable output terminal for transmitting the line power enable signal from said motor controller (18) to the line (4) contactor (See [0047]), however, it doesn’t explicitly disclose: an external controller. Nonethless, Zver in his teachings as shown in Fig.1-Fig.7 discloses an external controller/actuators #304a-304e that couples/disables control signals remotely or manually (See [0048]- [0051]). Therefore, it would have been an obvious modification before the effective date of the instant application to include an external controller/actuators as thought by Zver within the teachings of Mack in order to provide a signal representative of a user request and transition to various mode of operation.
As to Claim 9, Mack in view of Zver discloses the motor controller of Claim 1, wherein when the motor is coupled directly to the power source, the motor is driven at a rated speed of the motor using line frequency power (See [0056]).
As to Claim 10, Mack in view of Zver discloses the motor controller of Claim 1, wherein said drive circuit is coupled to the motor, the motor is driven at a less-than-rated speed of the motor using the variable frequency power (The VFD 2 begins its 
As to Claim 11, Mack in view of Zver discloses the motor controller of Claim 1, wherein the drive enable signal and the line power enable signal include one of an alternating current voltage signal and a direct current voltage signal (See [0039]).
As to Claim 12, Mack in view of Zver discloses the motor controller of Claim 1, however, Mack doesn’t explicitly disclose: 
wherein said drive contactor comprises one of a three-pole mechanical contactor, a three-pole solid state contactor, and a relay
Nonethless, Zver as shown in Fig.1-Fig.7 discloses comprises one of a three-pole mechanical contactor, a three-pole solid state contactor, and a relay (See [0023]).
Therefore, it would have been an obvious modification before the effective date of the instant application to use other suitable high power switch circuits and/or elements as thought by Zver within the teachings of Mack in order to provide a better control system.
As to Claim 13, Mack in view of Zver discloses the motor controller of Claim 1, wherein said motor controller, said drive contactor, and the motor are enclosed within an integrated motor package (a typical circuit implementation for the VFD and motor -See [0039]).
As to Claim 16, Mack in view of Zver discloses the motor controller of Claim 15, wherein said drive contactor is configured to prevent the line power enable signal from closing the line contactor and applying line power to said plurality of windings while said 
As to Claim 17, Mack in view of Zver discloses the induction motor of Claim 14, wherein said drive circuit has a power rating that is lower than a power rating of said induction motor (See [0043]).
As to Claim 19, Mack in view of Zver discloses the method of Claim 18, wherein coupling the drive contactor comprises: providing a normally-closed auxiliary contact through which the line power enable signal is routed before transmission to the line contactor (Fig. 1 shows a contact being established to the line contactor #4 via # 10 of controller #18); and coupling a coil (the examiner interpreted the coil as the line between the contact #4 and #T1,T2,T3 of motor #3) to the normally-closed auxiliary contact; and causing, by the coil, the normally-closed auxiliary contact to open to decouple the line power enable signal from the line contactor when the coil is energized by receiving the drive enable signal (controller 18 selects what to activate depends on the control signal and see also [0036] and [0047]).
As to Claim 22, Mack in view of Zver discloses the motor system of Claim 21 and Mack further discloses the motor system comprising: a drive contactor (5) coupled between an output of said drive circuit (2) and the motor (3), said drive contactor (5) configured to couple said drive circuit to the motor when the drive enable signal is received from controller (18) (…The control 18 develops a command via a signal on a line 15 to the output contactor 5 to open or close…See [0047]), However, it 
As to Claim 24, Mack in view of Zver discloses the motor system of Claim 22, wherein said line contactor is configured to prevent the drive enable signal from closing said drive contactor and enabling said drive circuit to apply variable frequency power to the motor while the line frequency power is coupled to the motor to prevent damage to said drive circuit caused by simultaneous application of the line power and the variable frequency power to the motor (controller 18 selects the contactor/switch and activates depends on the control signal and see also [0036], [0047] and [0056])).
As to Claim 25, Mack in view of Zver discloses the motor system of Claim 22, wherein when transitioning operation of the motor from line power operation to drive circuit operation, the routing of the drive enable signal through said line contactor delays the drive enable signal from closing said drive contactor until said line contactor is opened and line frequency power is no longer present on windings of the motor (controller 18 selects the contactor/switch and activates depends on the control signal and see also [0036] and [0040] and 0047]).

Claims 2-6, 15, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mack in view of Zver and in further view of Woodward et al. (US pub. No. 2004/0067050 A1 and Woodward hereinafter).
As to Claim 2 and 15, Mack in view of Zver discloses the motor controller of Claim 1 and the induction motor of Claim 14, and the combination further teaches about controller 18 that activates depending on the control signal (see also [0036] and [0047]), however it doesn’t explicitly disclose:
a coil that, when energized by receiving the drive enable signal, causes said normally-closed auxiliary contact to open to decouple the line power enable signal from the line contactor 
Nonethless, Woodward in his teachings as shown in Fig.1-16C discloses a relay 6 is provided that includes an energization coil # 165 that is coupled on one end to a source of DC power and on its other end to a switching device 163. The switching device 163 is selected such that, in the presence of an adequate gate voltage, the device 163 will conduct ([0112])
	Therefore, it would have been obvious before the effective date of the instant application to include a coil when energized that enables the drive signal via a switch as thought by Woodward within the teachings of Mack and Zver in order to safely operate and connect the output of the inverter of the motor.
As to Claim 3, Mack in view of Zver and Woodward discloses the motor controller of Claim 2, wherein said drive contactor is configured to prevent the line power enable signal from closing the line contactor and applying line power to the motor while said drive circuit is coupled to the motor to prevent damage to said drive circuit 
As to Claim 4, Mack in view of Zver and Woodward discloses the motor controller of Claim 2, wherein said drive contactor is further configured to maintain the normally-closed auxiliary contact open until said coil is not energized (Woodward: See ([0112]).
As to Claim 5, Mack in view of Zver and Woodward discloses the motor controller of Claim 2, wherein when the drive enable signal is not applied to said drive contactor, said drive contactor is open and said normally-closed auxiliary contact is closed (Woodward: See ([0114]).
As to Claim 6, Mack in view of Zver and Woodward discloses the motor controller of Claim 2, further comprising a plurality of power poles coupled to an output of said drive circuit, said plurality of power poles configured to be closed when said coil is energized to provide the variable frequency power generated by said drive circuit to the motor (Woodward: See [0028]- [0029]).
As to Claim 20, Mack in view of Zver discloses the motor controller of Claim 1 and the induction motor of Claim 14, and the combination further teaches about controller 18 that activates depending on the control signal (see also [0036] and [0047]), however it doesn’t explicitly disclose:
receiving, by the coil, the drive enable signal that energizes the coil; closing, by the coil, a plurality of power poles coupled between an output of the drive circuit and the 
Nonethless, Woodward in his teachings as shown in Fig.1-16C discloses an AC input, a variable frequency inverter #4, relay 6 is provided that includes an energization coil #165 that is coupled on one end to a source of DC power and on its other end to a switching device 163. The switching device 163 is selected such that, in the presence of an adequate gate voltage, the device 163 will conduct ([0112])
	Therefore, it would have been obvious before the effective date of the instant application to include a coil when energized that enables the drive signal via a switch as thought by Woodward within the teachings of Mack and Zver in order to safely operate and connect the output of the inverter of the motor.
As to Claim 23, Mack in view of Zver discloses the motor system of Claim 22, wherein said line contactor comprises: a normally-closed auxiliary contact through which the drive enable signal is routed for transmission to said drive contactor (Fig. 1 shows a contact being established to the line contactor #4 via # 10 of controller #18 and the controller 18 selects what to activate depends on the control signal and see also [0036] and [0047]), however, it doesn’t explicitly disclose:
a coil or a circuit, that, when energized by receiving the line power enable signal, causes said normally-closed auxiliary contact to open to decouple the drive enable signal from said drive contactor.
Nonethless, Woodward in his teachings as shown in Fig.1-16C discloses a relay #6 is provided that includes an energization coil # 165 that is coupled on one end to a source of DC power and on its other end to a switching device #163. The switching 
	Therefore, it would have been obvious before the effective date of the instant application to include a coil when energized that enables the drive signal via a switch as thought by Woodward within the teachings of Mack and Zver in order to safely operate and connect the output of the inverter of the motor.
	Response to Arguments/Remarks
As to applicant’s arguments “…The rejection of Claim 21 under 35 U.S.C. § 102 as anticipated by U.S. Patent Application Publication No. 2012/0187886 to Mack et al. (hereinafter “Mack”) is respectfully traversed…Applicant respectfully submits that Mack does not describe nor suggest a motor system as recited in independent Claim 21...For at least the reasons set forth above, Applicants respectfully requests the § 102 rejection…Applicant respectfully submits that Mack and Zver do not describe nor suggest a motor controller as is recited in independent Claim 1. More specifically, No combination of Mack and Zver describes or suggests a drive contactor configured to decouple a line contactor from an of external controller based on a presence of a drive enable signal to prevent the line power enable signal from reaching the line contactor, the line contactor configured to couple the motor directly to the power source when the line power enable signal is received by the line contactor... Mack does not describe or suggest a drive contactor configured to decouple a line contactor from an external controller based on a presence of a drive enable signal to prevent the line power enable signal from reaching the line contactor, the line contactor configured to couple the motor directly to the power source when the line power enable signal is received by the line 
Accordingly, Claim 18 is patentable over Mack and Zver for at least the reasons described with respect to Claim 1. Claim 19 depends from independent Claim 18, and when the recitations of Claim 19 are considered in combination with the recitations of 
In response to applicant’s arguments, per applicant’s amendment, the arguments in regards to claim 21 under U.S.C. § 102 rejection were found to be persuasive and the rejection is withdrawn. However, a new ground of rejection under 35 U.S.C. § 103 as unpatentable over Mack in view of Zver are presented in this office action as shown above.  As to the applicant’s other arguments in regards to the 35 U.S.C. § 103 The control 18 develops a command via a signal on a line 10 to the bypass contactor 4 to open or close. The control 18 develops a command via a signal on a line 15 to the output contactor 5 to open or close. These two signals place the VFD bypass system into either the bypass mode as shown in FIG. 5 or into the drive mode as shown in FIG. 6…The VFD 2 supplies the control 18 with inputs on a line 11 for VFD Frequency Reference, VFD Output Current, VFD Output Frequency, and VFD Acceleration Time...” in addition, the newly amended limitation of decoupling a line contactor/ drive circuit are thought and disclosed by the newly cited portion of Mark’s teachings as shown by at least [0040] and [0042] (Detail shown in Section 6).  As to the rejection in view of Zver, Zver is only used to cure the deficiency of Mack. The reason being, Mack doesn’t explicitly disclose an external controller, however, Zver in his teachings as shown above and the previous office action of 08/18/20 in Fig.1-Fig.7 disclose an external controller/actuators #304a-304e that couples/disables control signals remotely or manually (See [0048]- [0051]). Therefore, it would have been an obvious modification 
In conclusion, Applicant's arguments filed by the RCE of 01/03/2022 have been fully considered but they are not persuasive to reverse the rejections as discussed in this office action. Hence, the rejection of claims 1-25 remain rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.